Case 1:20-cv-00104-CFC Document 30 Filed 06/08/20 Page 1 of 7 PageID #: 1518




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

ALLERGAN USA, INC. and                   )
ALLERGAN INDUSTRIE SAS,                  )
                                         )
                       Plaintiffs,       )
                                         )
         v.                              ) C.A. No. 20-104-CFC
                                         )
                                         )
PROLLENIUM US INC. and                   )
PROLLENIUM MEDICAL                       )
TECHNOLOGIES INC.,                       )
                                         )
                       Defendants.       )


                           DEFENDANTS’ RENEWED
                 MOTION TO STAY PENDING INTER PARTES REVIEW


                                     ASHBY & GEDDES
                                     John G. Day (#2403)
 Of Counsel:                         Andrew C. Mayo (#5207)
                                     500 Delaware Avenue, 8th Floor
 John W. Harbin                      P.O. Box 1150
 Gregory J. Carlin                   Wilmington, DE 19899
 Warren Thomas                       (302) 654-1888
 Robert J. Leonard                   jday@ashbygeddes.com
 MEUNIER CARLIN & CURFMAN LLC amayo@ashbygeddes.com
 999 Peachtree Street NE, Suite 1300
 Atlanta, GA 30309                   Attorneys for Defendants
 (404) 645-7700

 Dated: June 8, 2020




{01573150;v1 }
Case 1:20-cv-00104-CFC Document 30 Filed 06/08/20 Page 2 of 7 PageID #: 1519




         In accordance with the Court’s Order following the May 20, 2020 hearing

addressing the Defendants’ previous motion to stay, Defendants Prollenium US

Inc. and Prollenium Medical Technologies Inc. (collectively, “Prollenium”)

respectfully renew their motion to stay. Prollenium moves the Court to stay this

case pending the resolution of the inter partes review (“IPR”) petitions Prollenium

has filed with the Patent Trial and Appeal Board (“PTAB”) challenging the two

patents asserted in this case, U.S. Patent Nos. 10,391,202 (“the ‘202 patent”) and

U.S. Patent No. 10,485,896 (“the ‘896 patent”).

         The Court granted Prollenium’s motion to stay the first case (C.A. 19-126)

brought by Plaintiffs Allergan USA, Inc. and Allergan Industrie SAS (collectively,

“Allergan”) asserting six patents that are related to the two patents at issue in this

action. See May 20, 2020 Oral Order (granting motion to stay for the reasons

stated on the record) and Transcript of May 20, 2020 Hearing, Ex. A, 23:1-13.

         After staying the first case, the Court denied Prollenium’s previous motion

to stay this second case on the ‘202 and ‘896 patents, which patents are related to

the six currently under review at the PTAB. Ex. A, 23:14-18. The Court noted,

however, that, “I’m going to not stay the second case right now, but if the

defendant agrees to forego its inequitable conduct counterclaims and defenses and

it files for an IPR [the Court] will entertain at that point and immediately a motion

for a stay of [this] second action.” Id.



{01573150;v1 }                             -1-
Case 1:20-cv-00104-CFC Document 30 Filed 06/08/20 Page 3 of 7 PageID #: 1520




         Prollenium now renews its prior motion to stay on the basis of meeting the

conditions set by the Court.1 On June 2, 2020, Prollenium filed IPR petitions with

the PTAB challenging all claims of the ‘202 and ‘896 patents. Ex. B. Prollenium

confirms that, if this case is stayed pending the resolution of the IPR petitions on

the two patents asserted here, Prollenium will dismiss its inequitable conduct

counterclaim and defense in this case without prejudice. The specific procedure

Prollenium proposes is that, within 14 days after the stay is entered, Prollenium

will submit a proposed Order dismissing the defense and counterclaim for

inequitable conduct without prejudice.

         Prollenium and Allergan have conferred about this Motion, and Prollenium

understands that Allergan opposes for two reasons. First, Allergan asserts that the

dismissal of the defense and counterclaim for inequitable conduct should be with

prejudice. Second, Allergan states that it understood the Court’s directions at the

hearing to be that Prollenium needs to dismiss the inequitable conduct defense and

counterclaim in both this case and the earlier case that is already stayed.

Prollenium addresses each issue in turn.




1
  Because the issues related to a stay of this action were previously raised in
Prollenium’s briefing in support of its earlier motion to stay, and to avoid
repetitious briefing, Prollenium incorporates by reference its briefing in support of
the earlier stay motion: C.A. 19-126, D.I. 83, 97; C.A. 20-104, D.I. 15, 26.

{01573150;v1 }                             -2-
Case 1:20-cv-00104-CFC Document 30 Filed 06/08/20 Page 4 of 7 PageID #: 1521




         First, the Court requested that Prollenium drop its inequitable conduct

defense and counterclaim, and Prollenium has agreed to do that. Allergan,

however, is refusing to consent to this Motion unless Prollenium dismisses its

defense and counterclaim with prejudice, potentially foreclosing Prollenium’s

ability to raise such a defense in any future litigation against Allergan involving

later-issued “child” patents. Prollenium’s concerns about additional follow-on

litigation are well-founded. Indeed, despite Prollenium’s efforts to resolve the first

case, Allergan filed this second case asserting two continuation patents, and

Allergan has additional continuation applications pending. The general rule is that

a dismissal with prejudice acts as an adjudication on the merits. Papera v.

Pennsylvania Quarried Bluestone Co., 948 F.3d 607, 611 (3d Cir. 2020)

(“A dismissal with prejudice operates as an adjudication on the merits, so it

ordinarily precludes future claims.” (internal quotations omitted)). The law is

unclear as to whether and to what extent specific language could be crafted to

avoid considering the proposed dismissal here an adjudication on the merits

andprohibiting Allergan from later taking that position. Cf. Venuto v. Witco Corp.,

117 F.3d 754, 759 (3d Cir. 1997) (finding a claim not barred in part because it was

dismissed without prejudice).2



2
 Prollenium explained its concern about the potential effects of a dismissal with
prejudice on possible subsequent litigation on child patents and invited Allergan to

{01573150;v1 }                             -3-
Case 1:20-cv-00104-CFC Document 30 Filed 06/08/20 Page 5 of 7 PageID #: 1522




         Prollenium simply seeks to avoid a situation in which a dismissal with

prejudice in this action might be interpreted (or argued by Allergan) to bar

assertion of inequitable conduct as a defense or counterclaim in a future action.

Prollenium respectfully submits Allergan should not be provided an advantage in

potential future litigation based on an agreement by Prollenium to obtain a stay that

applies to this case only.

         Conversely, Allergan’s concerns about the risks in this case from a dismissal

without prejudice lack practical merit. A dismissal without prejudice would

remove the issue of inequitable conduct from this litigation and further simplify the

issues that will remain should any asserted claims survive IPR. Allergan counsel

stated that its concern was that Prollenium might attempt to “resurrect” the

inequitable conduct defense/counterclaim in this case. Prollenium will not do that.

But even if it tried, it would have to seek leave from this Court to do so, and

undoubtedly the Court would not permit that action in view of the representations

and circumstances leading to the dismissal of the claim in the first place.

Prollenium believes a dismissal without prejudice of its inequitable conduct

defense and counterclaim in this case, removing those issues from this litigation, is

consistent with the Court’s instructions during the hearing and should be sufficient.



explain how Prollenium’s concerns are unfounded, if it could. Allergan did not do
so.

{01573150;v1 }                             -4-
Case 1:20-cv-00104-CFC Document 30 Filed 06/08/20 Page 6 of 7 PageID #: 1523




         Regarding the second issue, Prollenium has not understood the Court’s

ruling during the hearing to require Prollenium to also forego its inequitable

conduct counterclaim and defense in the first case. The Court stayed the first case

based on Prollenium’s prior motion and for the reasons stated on the record. Ex.

A, 23:1-13. Prollenium therefore understood that the Court’s reference to

considering a stay of the “second action” only if the Prollenium agrees to forego its

inequitable conduct defense and counterclaim was only with respect to this second

case. Prollenium has agreed to do that.

         If Prollenium’s understanding of the Court’s statements is incorrect

however, and the Court was suggesting that Prollenium drop its defense and

counterclaim in both cases, then Prollenium would agree to do so. Prollenium

believes that foregoing an additional defense in the first case is unwarranted given

the Court’s reasoning that the IPRs on the first six patents already will “inevitably

… and greatly simplify” the first case without undue prejudice to Allergan,

regardless of the presence of the inequitable conduct defense. Ex. A, 23:3-10.

Nevertheless, Prollenium would also agree to forego its unenforceability defense

and counterclaim as to the asserted patents in the first action, if the court so directs.

         For these reasons, and the reasons previously expressed in the first case,

Prollenium respectfully requests that the Court stay this litigation pending

resolution of the IPR petitions. A proposed Order is attached.



{01573150;v1 }                             -5-
Case 1:20-cv-00104-CFC Document 30 Filed 06/08/20 Page 7 of 7 PageID #: 1524




                                             ASHBY & GEDDES

                                             /s/ Andrew C. Mayo
                                             ____________________________
                                             John G. Day (#2403)
                                             Andrew C. Mayo (#5207)
 Of Counsel:                                 500 Delaware Avenue, 8th Floor
                                             P.O. Box 1150
 John W. Harbin                              Wilmington, DE 19899
 Gregory J. Carlin                           (302) 654-1888
 Warren Thomas                               jday@ashbygeddes.com
 Robert J. Leonard                           amayo@ashbygeddes.com
 MEUNIER CARLIN & CURFMAN
 999 Peachtree Street NE, Suite 1300
 Atlanta, GA 30309                           Attorneys for Defendants
 (404) 645-7700

 Dated: June 8, 2020




{01573150;v1 }                         -6-
